DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US Pub 2018/0110139 in view of Choi et al. US Pub 2016/0062391.
Regarding claim 1, Seo teaches, 
An electronic device (figs. 1a, 2, 7a and 10a), comprising: 
a hinge housing (fig 2, 7a, 10a, element 230/730/1030) extending in a direction of a rotational axis; 
a first housing (element 210, fig 2, perpendicular to the rotational axis) connected to one side of the hinge housing in a direction perpendicular to the rotational axis to rotate about the rotational axis relative to the hinge housing; 
a second housing (element 220, fig 2, perpendicular to the rotational axis, similar to present application) connected to an opposite side of the hinge housing in a direction perpendicular to the rotational axis to rotate about the rotational axis relative to the hinge housing; and 
a flexible display (Figure 2, element 250) including: 
	a bending area (bending area corresponding to 230, fig 1a region indicated by B) at least partially disposed in the hinge housing and formed to be a flat surface or a curved surface (Fig 1a), a first area extending from the bending area in one direction perpendicular to the rotational axis (first area being the area corresponding to region indicated by A in figure 1a), and a second area  (first area being the area corresponding to region indicated by C in figure 1a) extending from the bending area in an opposite direction perpendicular to the rotational axis, 
wherein the hinge housing (element 230/730/1030) includes: 
protruding portions(protruding portion being the protruding portions  230/730/1030 such that they are similar to element 611 in figure 6, furthermore this protruding portion is extending such that the flexible display being adjacent to the protruding part and this protruding part being placed on both sides of the hinge housing as illustrated in figure 2a and figure 7a, such that one side being where element 741 is indicted and the other side being where element 730) formed on opposite end portions of the hinge housing in the direction of the rotational axis and adjacent to a periphery of the flexible display, and
wherein each of the protruding portions protrudes from above the hinge housing towards a front surface of the flexible display (as seen in figure 1A, the flexible display 150 is placed on below the extending lip of 130 and the boarder where element 111 is indicated, thereby the protruding portion protrudes from the bottom of element 130 (i.e. the hinge housing hence protruding above) to the top where element 150 is indicated, furthermore figure 2 and 7a shows the extending/height of element 230/730; furthermore the applicant has not specifically defined the front surface of the flexible display, thereby any surface (top, bottom, sides) can be considering, in this situation the side and/or top of the screen when viewing from top down) regardless of whether the electronic device is in a folded state or an unfolded state (as seen in figure 1a and fig 1c the display is still provided below the edges where element 111 and where element 230 would be placed, thereby regardless of the folded or unfolded the protruding portion protrudes towards the front of the flexible display).
Seo does not teach a cushioning members disposed between the protruding portions and the periphery of the flexible display and spaced apart from the periphery of the flexible display by a certain gap.
Choi in similar field of electronic device teaches a housing structure (fig. 8, element 215_2) and a flexible display (element 150) wherein the housing includes a cushioning member (element 204, fig 8, paragraph 143-144) disposed between the protruding portion (element 203) of a side wall (side wall indicated by 215_2) and the periphery of the flexible display (figure 8, edge of 150, such that cushioning is provided in the rail as described in paragraph 143) and spaced apart from the periphery of the flexible display by a certain gap (figure 8, the cushion being spaced apart from element 150 as seen in figure 8, at least in smallest level 50 is spaced apart, additionally 40/53/55 are spaced apart).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Seo's electronic device such that a cushion members as taught by Choi is provided between the protruding portion and the flexible display, specifically on the rail of the protruding portion of the hinge housing on both sides such that the cushion is placed between the protruding and flexible display, for the purpose of shock absorbing when the flexible display moves towards the protruding so that the flexible display does not get damaged (paragraph 144, Choi).

    PNG
    media_image1.png
    910
    654
    media_image1.png
    Greyscale

Regarding claim 2, Seo as modified by Choi teaches, 
Wherein each of the protruding portions includes a first protruding portion (figure 7a, such that one side being where element 741 is indicted and the other side being where element 730 such that the first protruding being the protrusions on 741 and the second protruding portion being on the side of 730) located on one side with respect to the direction of the rotational axis and a second protruding portion (figure 7a, such that one side being where element 741 is indicted and the other side being where element 730 such that the first protruding being the protrusions on 741 and the second protruding portion being on the side of 730) located on an opposite side with respect to the direction of the rotational axis; and 
Wherein each of the cushioning member includes a first cushioning member formed between the first protruding portion and edge of the bending area and a second cushioning member formed between the second protruding portion and the edge of the bending area (as provided in the modified rejection of claim 1, the cushioning members are provided on both sides such that both side of the display panel are protected from being damaged, specifically the cushioning members are placed on the respect protruding portions to protect the long side of the flexible display). 
Regarding claim 3, Seo as modified by Choi teaches, 
wherein each of the protruding portions is spaced apart from an edge of the bending area of the flexible display by a first gap (Figures 7a of Seo furthermore figure 8 of Choi such that the protruding portions are similar to figure 8, where element 204 is disposed and thereby at least spaced apart from the display 150 by the gap size of the cushion plus the gap), and wherein each of the cushioning members is spaced apart from the edge of the bending area of the flexible display by a second gap smaller (figure 8 of Choi shows the cushion 204 is spaced apart from edge of display 150 since you see the side (i.e. going into page) of element 204, thereby as modified in claim 1; furthermore, second gap is smaller than first gap since second gap is the closest to the edge of the display) than the first gap.
Regarding claim 5, Seo as modified by Choi teaches, 
wherein each of the cushioning members is formed to overlap a portion of the bending area when the flexible display is viewed in the direction of the rotational axis (figures 7a as modified by Figure 8 of Choi and described in claim 1, such that when looking at figure 7a from the point of view of where element 740 is indicated towards where element 730 is indicted the modified cushion member will overlap a portion of the bending area).
Regarding claim 14, Seo teaches,
An electronic device (figs. 1a, 2, 7a and 10a) comprising: 
a housing structure( figs 7a, 10a) including: 
	a first housing (element 210, fig 2; fig 7a, element 710), 
	a second housing (element 220, fig 2; fig 7a, element 720), and 
	a hinge housing (fig 2, 7a, 10a, element 230/730/1030) disposed between the first housing and the second housing (as seen in figures 2, 7a, 10a), wherein the first housing and the second housing are configured to be folded toward each other about a folding axis aligned with the hinge housing (figs. 10a-c shows the folding actions); and
a flexible display (element 250) including: 
a bending area (bending area corresponding to 230, fig 1a region indicated by B) at least partially disposed in the hinge housing and formed to be a flat surface (fig. 2 flat and figures 10a-c shows curved) or a curved surface, 
a first area that extends from the bending area and that is disposed in the first housing (fig 2 area corresponding to 210 is the first area of 250; figure 1a, area indicated by A), and 
a second area (area indicated by element C in figure 1a and corresponds to element 220) that extends from the bending area and that is disposed in the second housing;   
wherein the hinge housing comprises: 
a sidewall (fig 2, the side walls that corresponding of element 230; furthermore, this can be similar interpretation as indicated under claim 2 of protruding portions) formed at an edge of the hinge housing in a direction of the folding axis.
Seo does not teach the sidewall includes a recess formed on a surface facing a periphery of the flexible display, and a cushioning member formed between the sidewall and a periphery of the flexible display.
Choi in similar field of electronic device teaches a housing structure (fig. 8, element 215_2) and a flexible display (element 150) wherein the housing includes a sidewall formed at an edge of the housing (figure 8, where element 203/215_2 is indicated is the sidewall with a recess (203) formed), wherein the sidewall includes a recess formed on a surface facing a periphery of the flexible display (as seen in figure 8, the recess 203 provided on the sidewall and facing the periphery of the display of Choi), and
 a cushioning member (element 204, fig 8, paragraph 143-144) disposed between the sidewall (element 203) and the periphery of the flexible display (figure 8, edge of 150, such that cushioning is provided in the rail as described in paragraph 143).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Seo's electronic device such that a recess and the a cushion members disposed within the recess as taught by Choi is provided in the device of Choi such that the recess is provided is provided on the sidewall and the cushion is placed facing the periphery of the display and such that such that the cushion is placed between the sidewalls and flexible display, for the purpose of shock absorbing when the flexible display moves towards the sidewall so that the flexible display does not get damaged (paragraph 144, Choi), and providing a securing means for the cushion to prevent it from disengaging.
Regarding claim 15, Seo as modified by Choi teaches, 
Wherein the hinge housing is formed such that the sidewall is spaced apart from the periphery of the flexible display by a first gap (Figures 7a of Seo furthermore figure 8 of Choi such that the sidewall are similar to figure 8, where element 204 is disposed and thereby at least spaced apart from the display 150 by the gap size of the cushion plus the gap), and the cushioning member is spaced apart from the periphery of the flexible display by a second gap smaller (figure 8 of Choi shows the cushion 204 is spaced apart from edge of display 150 since you see the side (i.e. going into page) of element 204, thereby as modified in claim 1; furthermore, second gap is smaller than first gap since second gap is the closest to the edge of the display) than the first gap.
Regarding claim 16, Seo as modified by Choi teaches, 
wherein the sidewall includes a first sidewall (First side wall being side where element 230 is indicated, figure 2; in figure 7a, where element 740 is indicated) formed on one side with respect to the direction of the folding axis and a second sidewall (second side wall being where element 730 is indicated in figure 7a, which is opposite and similar to present application) formed on an opposite side with respect to the direction of the folding axis, 
wherein the cushioning member includes a first cushioning member (modified structure of claim 14 teaches the cushion member placed on both sidewalls, thereby cushion member as taught by Choi is provided at first sidewall and second sidewall such that this is placed between the sidewall and the periphery of the flexible display) formed between the first sidewall and the periphery of the flexible display and a second cushioning member (modified structure of claim 14 teaches the cushion member placed on both sidewalls, thereby cushion member as taught by Choi is provided at first sidewall and second sidewall such that this is placed between the sidewall and the periphery of the flexible display) formed between the second sidewall and the periphery of the flexible display, and 
wherein the bending area of the flexible display is disposed between the first cushioning member and the second cushioning member (as described above and in claim 14, the cushion provided on the inner side of the sidewall such that this is provided with corresponding to bending area of the periphery of flexible display).

Allowable Subject Matter
Claims 17-22 are allowed.
Primary reasons for allowance for claim 17 is in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. Specifically, the co-relationship of the flexible display, the housing structure including plate structure and frame structure and how the shock relieving structure is placed with respect to the gap (first and second gaps) created. 

Claims 4, 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Applicant provides argument that the Seo nor Choi teach the limitation of each of the protruding portions  protrudes from above the hinge housing towards a front surface of the flexible display regardless of whether the electronic device is in a folded state or an unfolded state. The office respectfully disagrees. As provided in the rejection above, and as seen in the annotated figure 1a and as disclosed in figure 1c (folded configuration), the office notes that the lip portion that is protruding is protruding from the hinge housing such that the protruding portion protrudes from the bottom of element 130 (i.e. the hinge housing hence protruding above) to the top where element 150 is indicated. Furthermore, as seen in figure 1c this is in folded state and as provided in the annotated drawing the lip as mentioned in claim 1, is also protruding over the flexible display in a lip like configuration. Thus, this is also protruding from above the hinge housing (i.e. the bottom of element 130) and towards the front surface of the flexible display, similar to present application figure 8, element 234 protruding portions and hinge housing 230. 
Regarding claim 14, applicant provides arguments towards the newly amended limitation of the configuration of the hinge housing comprises a sidewall including a recess and the cushion member at least partially received in the recess. As provided in the rejection above, Seo as modified by Choi teaches the limitation under obviousness rejection. The office notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, using the teaching of Choi in Seo provides advantage of Choi’s device of protecting against at least shock.  
Applicants arguments regarding claim 17 are found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841